Citation Nr: 0526027	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-11 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to December 12, 
2000 for service connection for diabetes mellitus, for 
accrued benefits purposes.

2.  Entitlement to a higher evaluation for service-connected 
diabetes mellitus, for accrued benefits purposes.

3.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 70 
percent disabling, for accrued benefits purposes.

4.  Entitlement to additional monthly dependency and 
indemnity compensation (DIC) pursuant to 38 U.S.C.A. 
§ 1311(a)(2) (West 2002).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1968 to 
November 1970.  He died in October 2001.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  This matter was previously before the 
Board and was remanded in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In August 2005, under the provisions of 38 C.F.R. § 20.704, 
the Board granted the appellant's motion to schedule a Board 
hearing at the RO.  Therefore, this matter must be returned 
for the RO to schedule a videoconference hearing.

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should schedule the appellant for 
a Board hearing at the RO (travel board 
or videoconference as the appellant may 
choose).  After the hearing is conducted, 
or in the event the appellant cancels the 
hearing or fails to report for the 
hearing, the case should be returned to 
the Board for appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



